DETAILED CORRESPONDENCE
This Office action is in response to the election received October 28, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the process steps to form a cured film.
Claim 9 is a product-by-process claim wherein the process of forming the curing film lacks the necessary process steps to form the cured film, including coating on a substrate and heating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  SHINDO (2017/0038681) and SUWA et al (7,374,856)
The claimed invention recites the following:

    PNG
    media_image1.png
    423
    663
    media_image1.png
    Greyscale

paragraph [0015] shown below:
    PNG
    media_image2.png
    162
    411
    media_image2.png
    Greyscale

 The composition disclosed in Example 10, contains a 1, 2-quinone diazide compound, and an acrylic resin (A-2) as seen in Table 1, page 17, provided below:
    PNG
    media_image3.png
    551
    870
    media_image3.png
    Greyscale

SHINDO lack the formulated composition with a polysiloxane as claimed, however applicants are directed back to paragraph [0015] wherein a polysiloxane resin is disclosed as a 
SUWA et al report that a positive photosensitive composition comprising a polysiloxane resin, a quinonediazide compound, and a crosslinking agent provide a composition which is excellent in transparency, high resistance and low dielectric constant, as reported in column 2, lines 24-31 shown here:

    PNG
    media_image4.png
    145
    452
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select two of the binder resins from paragraph [0015] in SHINDO with the reasonable expectation of having a composition which has excellent sensitivity, and low in water absorption as well as providing high heat resistance, high transparency and low dielectric constant from the polysiloxane as taught in SUWA et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TSUTUMI et al (2017/0017155) and (2017/0023859) are cumulative to SHINDO above for the disclosure of a blend of binder resins such as acrylic resins and polysiloxane.
NONAKA et al (9,580,567) report polysiloxane binder resin formulated with quinone diazide compounds, however lack the formulation with an acrylic resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                                                                        
J.Chu
February 27, 2021